Exhibit 10.1

 

THE RMR GROUP INC.

 

Summary of Director Compensation

 

The following is a summary of the currently effective compensation of the
Directors of The RMR Group Inc. (the “Company”) for services as Directors, which
is subject to modification at any time by the Board of Directors (the “Board”)
or the Compensation Committee of the Board, as applicable:

 

·                  Each Independent Director receives an annual fee of $85,000
for services as a Director. The annual fee for any new Independent Director is
prorated for the initial year.

 

·                  Each Independent Director who serves as a committee chair of
the Board’s Audit Committee, Compensation Committee or Nominating and Governance
Committee receives an additional annual fee of $17,500, $12,500 and 12,500,
respectively. The committee chair fee for any new Independent Director is
prorated for the initial year.

 

·                  Each Director receives a grant of 2,500 of the Company’s
shares of Class A common stock on the date of the first Board meeting following
each annual meeting of shareholders (or, for Directors who are first elected or
appointed at other times, on the day of the first Board meeting attended).

 

·                  All Directors are generally reimbursed for travel expenses
incurred in connection with their duties as Directors and for out of pocket
costs incurred in connection with their attending certain continuing education
programs.

 

--------------------------------------------------------------------------------